                                                       JS-6
1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     CENTRAL DISTRICT OF CALIFORNIA

10

11   ANTHONY TRAYVON WILLIAMS,         Case No. CV 18-2455 AB (SS)

12                  Petitioner,

13        v.                                    JUDGMENT

14   JOSIE GASTELO, Warden,

15                  Respondent.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19
20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed with prejudice.

22

23   DATED: September 4, 2019

24                                      ANDRE BIROTTE JR.
                                        UNITED STATES DISTRICT JUDGE
25

26

27

28
